
	
		I
		112th CONGRESS
		2d Session
		H. R. 4130
		IN THE HOUSE OF REPRESENTATIVES
		
			March 1, 2012
			Mr. Payne (for
			 himself and Mr. Rangel) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To award posthumously a Congressional Gold Medal to
		  Althea Gibson, in recognition of her groundbreaking achievements in athletics
		  and her commitment to ending racial discrimination and prejudice within the
		  world of athletics.
	
	
		1.Short titleThis Act may be cited as the
			 Althea Gibson Excellence
			 Act.
		2.FindingsThe Congress finds the following:
			(1)Althea Gibson was born August 25, 1927, in
			 Silver, South Carolina.
			(2)Althea Gibson
			 lived with her family in Harlem during the 1930s and 1940s. She was first
			 introduced to tennis on the Harlem River Tennis Courts. She went on to dominate
			 the all-Black American Tennis Association tournaments throughout the early
			 1940s, when racism and segregation prevented her from participating in
			 tournaments sponsored by the United States Lawn Tennis Association
			 (USLTA).
			(3)Althea Gibson
			 graduated from Florida A & M University in 1953, and was an athletic
			 instructor at the Lincoln University in Jefferson City, Missouri.
			(4)Despite her
			 extraordinary athletic prowess, Althea was repeatedly denied entry into the
			 world’s top tennis tournaments based on the color of her skin. Alice Marble, a
			 four-time U.S. Open champion, wrote a historic editorial published in the July
			 1950 American Lawn Tennis magazine, condemning the sport of tennis for
			 excluding players of Althea Gibson’s caliber.
			(5)Althea excelled in
			 the Eastern Grass Court Championships at the Orange Lawn Tennis Club in South
			 Orange, New Jersey. Her outstanding grass play caused the USLTA to reevaluate
			 its policy providing Althea a bid to Forest Hills.
			(6)Althea was the
			 first African-American to win championships at famous tournaments, such as the
			 French Open, the United States Open, the Australian Doubles, and Wimbledon in
			 the 1950s.
			(7)Althea broke the
			 color barrier to become the first African-American player, either male or
			 female, to be allowed to enter the Forest Hills, New York, Championship in
			 1950.
			(8)Althea Gibson’s
			 tennis career flourished, even in the face of discrimination. She was the first
			 African-American invited to Wimbledon in 1951, eventually winning both the
			 women’s singles and doubles in 1957 and 1958.
			(9)She would go on to
			 become the first African-American woman to win the championship at the French
			 Open in 1956.
			(10)During her career, she won 56 doubles and
			 singles titles before gaining national and international acclaim for her
			 athletic feats in professional tennis leagues. In the late 1950s, Gibson won
			 eleven major titles including three straight doubles at the French Open in
			 1956, 1957, and 1958 and the U.S. Open in 1957 and 1958.
			(11)Althea was the first African-American to be
			 named as the Female Athlete of the Year by the Associated Press in 1957. She
			 was given that honor again the following year. When she won her second U.S.
			 Championship, she went professional at the age of 31.
			(12)As further
			 evidence to Althea’s athletic gift, after finishing her amateur tennis career,
			 she became a professional golfer in 1959. She was also the first
			 African-American woman to hold a membership in the Ladies Professional Golf
			 Association (LGPA).
			(13)After retiring from golf, Althea Gibson
			 shifted her focus to public service. In 1975, Althea Gibson was named the New
			 Jersey Commissioner of Athletics. She held this position and also served on
			 both the State's Athletics Control Board and the Governor's Council on Physical
			 Fitness.
			(14)Althea Gibson was
			 inducted into the prestigious International Tennis Hall of Fame in 1971 and to
			 the International Women’s Sports Hall of Fame in 1980.
			(15)In 1991, the
			 National Collegiate Athletic Association (NCAA) honored Althea Gibson with the
			 Theodore Roosevelt Award, the highest honor the organization may confer on an
			 individual. She was the first woman ever to receive this distinguished
			 honor.
			(16)Althea passed
			 away in East Orange, NJ, on September 28, 2003.
			(17)Althea Gibson was a trailblazer whose
			 experiences and successes paved the way for other great African-American tennis
			 players like Arthur Ashe.
			(18)The legacy of
			 Althea Gibson continues to serve as an inspiration and a shining example for
			 the Nation’s youth.
			(19)Joining the ranks
			 of other distinguished Congressional Gold Medal recipients would be a fitting
			 accolade to the achievements of Althea Gibson.
			3.Congressional
			 gold medal
			(a)Presentation
			 AuthorizedThe Speaker of the
			 House of Representatives and the President pro tempore of the Senate shall make
			 appropriate arrangements for the posthumous presentation, on behalf of the
			 Congress, of a gold medal of appropriate design in commemoration of Althea
			 Gibson, in recognition of her groundbreaking achievements in athletics and her
			 commitment to ending racial discrimination and prejudice within the world of
			 athletics.
			(b)Design and
			 strikingFor purposes of the presentation referred to in
			 subsection (a), the Secretary of the Treasury (referred to in this Act as the
			 Secretary) shall strike a gold medal with suitable emblems,
			 devices, and inscriptions, to be determined by the Secretary.
			4.Duplicate
			 medalsThe Secretary may
			 strike and sell duplicates in bronze of the gold medal struck pursuant to
			 section 3 under such regulations as the Secretary may prescribe, at a price
			 sufficient to cover the cost thereof, including labor, materials, dies, use of
			 machinery, and overhead expenses, and the cost of the gold medal.
		5.Status of
			 medals
			(a)National
			 medalsThe medals struck pursuant to this Act are national medals
			 for purposes of
			 chapter 51 of title 31,
			 United States Code.
			(b)Numismatic
			 itemsFor purposes of
			 section
			 5134 of title 31, United States Code, all medals struck under
			 this Act shall be considered to be numismatic items.
			6.Authority To use
			 fund amounts; proceeds of sale
			(a)Authority To use
			 fund amountsThere is authorized to be charged against the United
			 States Mint Public Enterprise Fund, such amounts as may be necessary to pay for
			 the costs of the medals struck pursuant to this Act.
			(b)Proceeds of
			 saleAmounts received from the sale of duplicate bronze medals
			 authorized under section 4 shall be deposited into the United States Mint
			 Public Enterprise Fund.
			
